NO. 2015-CV-1978

  DC CIVIL CONSTRUCTION, LLC                         IN THE COUNTY COURT
  Plaintiff,
                                              §                                    en


                                                                                   -u
  V.
                                             §     AT LAW NO. 10
                                             §                                     CD    -J
  ELIZABETH OL1VAREZ, JAVAN                  §
  SMITH AND ALL OTHER                        §
  OCCUPANTS                                  §
  Defendants.                                §     BEXAR COUNTY, TEXAS


                                   NOTICE OF APPEAI


        Notice lS hereby Given that the Defendant, Javan P. Smith, Appeals from the Final

Judgment signed may 22nd, 2015, and all adverse rulings and judgements merged into

the judgement, and upon all pleadings, motions and documents heard or unheard, upon
the record, And from this Court's denial of motion for new trial.

The final judgment and all orders were signed in (he Bexar County court of law no.3. by
Judge Martha Tanner, on May 22nd. 2015.

                                                                                            ^isi
The appeal will be to the Fourth Court of Appeals.


                                                                                    en

                        Respectfully submitted,

                                                                           I
                       Javan Smith
                       8806 Shoshoni Trail
                       San Antonio, TX 78225
                       Tel: (210)204-6594




                                                                    Date
                         Pro Se Defendant
                                CERTIFICATE OF SERVrCE

        I certify that on May 26, 2015, a true and correct copy of "NOTICE OF APPEAL" was
served by certified mail AND by Fax to Plaintiff's Attorney of Record, Antonio Pedraza Jr at 3519
Pacsanos Parkway, Suite 105, San Antonio, TX 7823 1, Tel: (210) 979-6676. Fax. (210) 366-0478



                                            JavajTSmith. Pro S'e Defendant